Title: To James Madison from John Dawson, 12 December 1799
From: Dawson, John
To: Madison, James


Dear Sir!
Philadelphia December 12. 1799.
I am favourd with your letter of the 4th. for which I thank you. On yesterday we finishd the business of ceremony with the president & appear at a loss what to take up next—the Senate in their answer take no notice of the mission to France, altho it was modifid according to their wishes, & I am assurd that thirty odd eastern members in our house woud have voted for expunging the clause which relates to that subject, in ours—there is a disagreement among them, but common interest ensures a reconciliation; for several of the faction have declard, that if they cannot get a better they must unite in favour of Mr. A——. If he withdraws Elsworth is their man.
The members from N. Jersey assure me, that on a joint ballot of their legislature, as it now stands, they can carry the Republican ticket & that they will gain ground at the next Election—in New York our friends are very sanguine, & speak with confidence of a decided majority after the election in April—the Manhattan law, under which they have establishd a bank of two million of dollars, with republican directors, which does more business than the other two banks, & has destroy’d their tyranny—and are supplying every house in the city with water, on very moderate terms, has producd much good, & from being very unpopular has become the reverse—the voice of this state is known, but it is difficult to say what the legislature will do—at present there is no law respecting the choice of electors, & it is said that the Senate will not pass one authorising a general ticket; tho I think that they dare not be obstinate against the decided wish of the people, & the practice heretofore. In the two Carolinas is there not much danger, & ought not steps to be taken to meet it? You & our friends in Richmond ought to attend to this. Have you thought of any one as Vice President? C. C. Pinckney, or J. Marshal will be run by the other side—and what say you to old Governor Clinton? He is in pretty good health, & I have good reason to believe that he woud be more acceptable to New York, & New Jersey than any one else—on a former occasion Virginia & N. Carolina were unanimous for him—consult our friends on this point, & if the policy is approvd off [sic], I can make the arrangements here, in New Jersey, & New York.
By this day’s mail we have accounts of the election of our friend Colo Monroe, at which I sincerely rejoice. With much esteem Your friend & Sert
J Dawson.
